BETTS, District Judge.
The appraisement was void in law, and did not justify the defendant in imposing and exacting duties on a valuation higner than the invoice valuation, or in levying any additional duties thereto. The appraisers were required, by the 16th section of the act of August 30th, 1842 (5 Stat. 563), to appraise the goods at their value at the time of purchase, and the instructions of the secretary of the treasury did not authorize them to appraise the value at the time of exportation. The illegality having been specifically pointed out to the defendant by the *773protest, he is liable for the exaction made tinder the appraisement.
Judgment for the plaintiff for the sum so paid, (the amount to be adjusted at the custom-house), together with interest.